DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

DANIEL PRONMAN, an Individual, GARY PRONMAN, an Individual, and
     MOVIE STAR MUSCLECARS, INC., a Foreign Corporation,
                          Appellants,

                                     v.

BRIAN STYLES, an Individual, and SAMANTHA STYLES, an Individual,
                            Appellees.

                              No. 4D19-1632

                              [April 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter, Judge; L.T. Case No. 09-43833 CACE (07).

  Gary S. Ostrow of The Law Firm of Gary S. Ostrow, P.A., Fort
Lauderdale, for appellants.

   Corey Pronman, Royal Oak, Michigan, Pro Hac Vice, for appellant Movie
Star Musclecars, Inc., a Foreign Corporation.

    John J. Shahady of Shahady & Wurtenberger, P.A., Fort Lauderdale,
for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, LEVINE and BOKOR, ALEXANDER, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.